RNCS LAN TUE VOLE LE IE ETF

REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON
, Peace-Work-Fatherland

TERE DES FORETS MINISTRY OF FORESTRY
A FAUNE AND WILDLIFE

NERAL

SECRETARIAT G

DEPARTME

DIRECTION DES FORETS

Yaoundé, le

CAHIER DE CHARGES N° /CC/MINFOF/SG/DF du
RELATIF À L’EXPLOITATION DE LA CONCESSION FORESTIERE
CONSTITUEE DE L’UFA 10 063

En application des dispositions de la Loi n° 94/01 du 20 Janvier 1994 portant Régime
des Forêts, de la Faune et de la Pêche, du décret N° 95/531/PM du 23 Août 1995 fixant les
modalités d'application du Régime des Forêts et de l'arrêté N° 0222/A/MINEF du 25 mai
2001 fixant les procédures d'élaboration, d'approbation, de suivi et de contrôle de la mise en
oeuvre des plans d'aménagement des forêts de production du domaine forestier permanent,
Le présent cahier des charges fixe les clauses d'exploitation de la concession forestière
constituée de l'Unité Forestière d'Aménagement 10 063 attribuée à la Société ALPI PIETRO

et Fils Cameroun SARL BP. 2130 Douala
Le présent cahier des charges comporte des clauses générales et des clauses

particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter le

concessionnaire.

Les clauses particulières concernent les charges financières et indiquent les obligations
du concessionnaire en matière de transformation des bois, et celles liées au cahier des
charges spécial pour les UFA situées à proximité des aires protégées.

A - CLAUSES GÉNÉRALES

1%: La concession forestière concernée est située dans la province de l'Est,
Département de la Boumba et Ngoko, Arrondissement de Moloundou. Sa description est celle
contenue dans le décret portant attribution de la Concession Forestière constituée de l'UFA
10 063 à la Société ALPI PIETRO et Fils Cameroun SARL. Elle est reprise en annexe du

Article

présent cahier des charges.

Article 2.- : L'exploitation de cette concession forestière ne doit apporter aucune entrave à
l'exercice des droits d'usage des populations qui concernent entre autres : la récolte des
produits forestiers non ligneux, la chasse traditionnelle, la pêche, le ramassage du bois mort
et la récolte du sable avec l'accord préalable du concessionnaire

Article 3.-: Les diamètres minima d'exploitabilité à appliquer lors de l'exploitation de cette

n

| / Generated by CamScanner
concession, sous réserve de toutes modifications ultérieures du plan d'aménagement
approuvé par l'administration en charge des forêts, sont contenus dans le tableau ci-après :

4

Generated by CamScanner

Code [Nom commercial Nom scientifique Nom local 5

1101 [Acajou à grandes folioles Khaya grandifoliola L Ho mangona / Dain.

1103  |Acajou de bassam Khaya ivor ensis Ngollon _

1104  |Assamela / Afrormosia Pericopsis elata Assamela L 100 ‘
1105 JAzobé Lophira alata Okoga / Bongossi EL 60 n
1106 |Bété f Mansonia altissima Nkoul / Nkul 60
1107 |Bossé clair Guarea cedrata Ebegbbemva | 90
1108 — foncé Guarea thompsonii Mbollon TE
1109  |Bubinga rose Guibourtia tessmannii Essingang, 80

1110 |Bubinga rouge Guibourtia demeusei Oveng 0556 NE 80 ji
1111 [Dibétou Lovoa trichilioides Bibolo 80

1112  |Doussié blanc Af£elia pachyloba Mbanga afum 80

1113  |Doussié rouge fzelia bipindensis Mbanga 80

1115. |Framiré Terminalia ivorensis Lidia CE
pit 6  |Iroko Milicia excelsa Abang, 100

1117  [Izombé Testulea gabonensis Izombé 80

1118 |Kossipo Entandrophragma candollei Atom assié 80

1119  [Kotibé Nesogordonia papaverifera Ovoé 60
1120 |Makoré / Douka Tieghemella africana Nom adjap lang 60

1121  [Moabi Baillonnella toxisperma Adjap 100
1123 [Odouma Gosswcilerodendron joveri Nom Sidong / Oduma 100
1124  |Okan Cylicodiscus gabonensis Adum 60

1125 JOkoumé \Aucoumea klaineana Okoumé 80
1126 |Bubinga E Guibourtia ehie Ovengkol 80

1127  |Padouk rouge Prerocarpus soyauxii Mbel 80
1128 |Padouk blanc Pterocarpus mildbraedii Mbel afum 60

1129  |Sapelli Entandrophragma cylindricum ASsié 100
1130  |Sipo Entandrophragma utile Asseng ASsié 80

1131  [Tali Eryihropleum ivorense Elon 50
1132 © [rat Yaoundé Erythropleum suaveolens Elon Yaoundé / Ganda 50
1133  |Tchitola / Dibamba Oxystigma oxyphyllum Tchitola dibamba 60
1135 |Tiama Entandrophragma angolense Ebéba 80
1136  [Tiama Congo Entandrophragma congoense Ebéba Congo : 80 _|
1138 Wengé AMillettia barteri Kakoa avié : _50 |
1201 © lAiëlé/ Abel Canarium schweinfurthit Abel EUR
1203 |Alumbi 7 lutbernardia sereti Ekop blanc / Man ékop 50 |
Code [Nom Commercial

Nom Scientifique

Nom local

Dme/adm

Andoung brun

Monopetalanthus microphyllus

V

Generated by CamScanner

Ekop mayo / Ngang 60
Angueuk Ongokea gore Angueuk 50
Aningré R ningeria robusta Abam fusil à poils 60
_JAnzem Copaifera religiosa Nom essingang 60
Avodiré Turreaenthus africanus Assama 60
Lu AWoura Paraberlinia bifoliolata Ekop béli 60
1211 Ayous / Obeche Triplochyton scleroxyton Samba / Ayous 80
1212 |Bodion Anopyxis klaineana Noudougou 50
1213 |BongoH (Olon) Fagara heitzii Oion 60
1214  |Dabéma Pipiadeniastrum africanum Atui 90
1215 |Ebiara Yaoundé Berlinia grandiflora Abem yoko 50
[1216 |Ekaba Tetraberlinia bifotiolata Ekop ribi 60
1217 |Etimoé Copaifera mildbraedii Nom paka / Nom Essigang 60
1218 |Eyong Eribroma oblongum Eyong 50
1220 |Fraké / Limba Terminalia superba Limba / Akom 70
1221 |Gombé [Pidelotia letouzeyi Ekop ngombé 60
1224 rose à feuilles Anthonotha fragrans Akung élé évélé 60
1225 nd à feuilles Anthonotha ferruginea Akung élé 60
1226 |Koto Pterygota macrocarpa Efok ayous grandes feuilles 60
1227 ÎLimbati Gilbertiodendron dewevrei Ekobem feuilles rouges 60
|122s Longhi Gambeya africana Abam nyabessan 80
1229 Lotofa/ Nkanang Sterculia rhinoperala Nkanang 50
1230 ]Mambodé Detarium macrocarpum Amouk 60
1231 |Eyek Pachyelasma tessmannii Eyek 50
1232 |Movingui Distemonanthus benthamianus  |Eyen 60
1254 |Naga Brachystegia cynometrioides Ekop naga 60
1235 |Naga parallèle Brachystegia mildbreadii Ekop évène 60
1236 [Nganga Cynometra hankei Ekop nganga / Okomlo 60
1237 [Niangon Heritiera utilis Niangon 50
1238 [Niové IStaudtia kamerunensis M’bonda 70
1240  |Oboto lMammea africana Abotzok 60
1240 |Oboto \Mammea africana Abotzok 60
1242 |[Osanga |Preleopsis hylodendron Sikong = 50
1243  |Zingana IMicroberlinia bisulcata Amuk / Zingana / Alen élé 80
fsoi Abalé Petersianthus macrocarpus Abing 50
1303 |Abam vrai Gambeya lacourtiana Abam vrai 80
1310 |Ako A lAntiaris africana Aloa tol 60
1311 |Akodiakédé Pterygota beguaertii Efok ayous petites feuilles 60 |
3

Code |Nom commercial Non scientifique Nom local Dme/adm
1312  {Andok Arvingia gabonensis Boubwé / Mbouboui L 50
1313 lAndok ngoë rvingia grandÿfolia Tandokngoé
1314 JAngelin Andira inermis
1315 |Aningré A [ningeria atissima
1316 |Assila omang Maranthes inermis 1
1317 [Bahia _ Mitragyna ciliata »lom à poils : ln. 80
1318 Bilinga — Nauclea diderrichit— lAkondok — | 180
1319 de HGorE Cordia platythyrsa Eb: 60
1320  |Crabwood d'Afrique Carapa proccra Engang Fe [50
1321 |Crabwood de montagne \Carapa grandiflora EL Engang de montagne L li 50
1322 [DianaT Cellis tessmannii Odou vrai __50
1323 |Diana parallèle Celtis adolfi friderici Nom odou 50
1324 |Difou Morus mesozygia Ossel Abang 60
1325 |Divida Scorodophloeus zenkeri Olom 50
1326 |Ebiara Edéa Berlinia bracieosa Abem Edéa 50
1328 |Ekoussek Hi Ekop ekusek 50
1330 |Ekop GH Talbotiella batesii Ekop GH 50
1331 |Ekop léké Brachystegia zenkeri Ekop léké 60 |
1332 |Ekoptani Cryptosepalum staudtii Ekop tani 50 |
1333 [Ekouné Coelocaryon preussi Nom éteng 50 |
1334 |Emien Alstonia boonei Ekouk 60
1335 |Esson IStemonocoleus micranthus Ekop A / Goundou / Esson 50
1336 |Nsot zoa Kigelia acutifolia Nsot zoa 50
1342 |Faro Daniellia ogea [N’sou 60
1344 |Fromager / Ceiba Ceiba pentandra Doum 50
1345  |lantandza \Atbizia ferruginea Evouvous 50
1346  |Ilomba Pycnanthus angolensis Eteng 80
1348 |Kapokier/Bombax Bonbax buonopozense 60
1350 |Landa Erythroxylum mannii Landa 50
1351  |Lati Amphimas ferrugineus Edjil 50
1352 |Lati parallèle Amphimas pterocarpoides Nom edjil 50
1353 |EssengLo Parkia bicolor Lo 60
1354 |Miama Calpocalyx heitzii Ekang 60
Celtis mildbraedii Odou élias 50
Celtis zenkeiri Odou parallèle 50
\Albizia zygia Angoyemé / Ndoya 50
— [poga oleosa Angalé 50
Dacryodes buettneri Assa 50

) * Generated by CamScanner

Code [Nom commercial Nom scientifique Nom local Dme/adm
1405 | Abam fruit jaune Gambeya gigantea Abam fruit jaune 50
1408  |Abam Evele Gambeya perpulchra Abam 50
1411 JAbura Mitragyna stipulosa Elolom 60
1414  [Ako W Antiaris welwitchii Aloa 50
1415 [Akela à fleurs rouges Pausinystalia talbotii Akela à fleurs rouges 50
1419  [Amvout Trichoscypha acuminata Abut/Ekong 50
1422 |Andok Mouloundou lrvingia wombolu Andok Mouloundou 50
1423 |Andok osoé lrvingia excelsa Andok osoé 50
1424 |Asila koufani / Kioro Maranthes chrysophylla Asila koufani 50
1433 |Coula Coula edulis Ewomé 50
1434 [Dambala Discoglypremna caloneura Dambala 50
1439 |Efok afum / Poré poré Sterculia tragacantha | Efok akum 50
1440  |Efok ayous nkol Sierculia mildbraedii Efok ayous nkol 50
1441 |Ekong/Amvout Trichoscypha arborea JAmvout 50

1444 Ekop ngombé grandes Didelotia africana Ekop ngombé grandes 60
feuilles feuilles
1449  |Essesang Ricinodendron heudelotii Essesang 50
1452  |Evoulg/Evino Vitex grandifolia Evoula 50
1458 |Kumbi Lannea welwitschii Ekoa 50
1468 |Moambé jaune Enantia chlorantha Mfo 50
1471 |[Mutondo Funtumia elastica Ndamba 50
1488 |Omang bikodok Maranthes gabonensis [Omang bikodok 50
1489 |OnzabiliK lAntrocaryon klaineanum Angongui 60
1492 |Kondroti Rodognaphalon brevicuspe Ovounga 50
1493 |Ozouga ISacoglottis gabonensis Bidou 60
1503 |Akak JDuboseia macrocarpa JAkak 50
1506 |Akpa Tetrapleura tetraptera Akpa 50
1507  |Assa mingoung / Igaganga|Dacryodes igaganga JAssa mingoung s0
1508 [Atom IDacryodes macrophylla Atom 50
1519 |Efok ahié Cola lateritia Efok ahié 50
1529 |Essak / Alow kouaka Albizia glaberrima Essak / Sélé 50
1533 |Kanda grandes feuilles Beilschmiedia anacardioides Kanda grandes feuilles 50
1540  |Moka Ochthocosmus calothyrsus JMoka 50
1608 |Abem osoé IBerlinia auriculata Abem osoé 50
1365 |Pao rosa Swarizia fistuloides Nom nsas 50
1664  |Mbélé Kantou guereensis Mbélé 50
1665 |Evoula nkol Vitex thyrsiflora Evoula nkol 50
1687 |Kekelé Holoptelea grandis Avep élé 60
1701 |Abam Littoral Berlinia craibiana | 50 |

‘ Generated by CamScanner

+

| Dme/adm |

[Code [Nom commercial [Nom scientifique Nom local
80

(2102 [Doussié Sanaga l4£elia Africana Mbanga Sanaga |

Ces diamètres sont pris à 1,30 m du sol ou immédiatement au-dessus des contreforts.

Article 4 : Les essences ci-après sont interdites de l'exploitation. Il s'agit de :

(Code {Nom commercial Nom scientifique Nom local

[1302 |Abam à poils rouges |Gambeya beguei Abam à poils rouges
[1102 |Acajou blanc . {Khaya anihotheca Mangona

[1202 lAlep |Desbordesia glaucescens Omang

11205 [Andoung rose |Monopetalanthus letestui Ekop B / Ekop mayo
11122 |Mukulungu lAutranella congolensis |Adjap élang

11477 |Onzabili M lantrocaryon micrasler |Angongui

Article 5.-: Toute autre essence non citée dans le premier tableau et non spécifiée « interdite
à l'exploitation dans cette concession », peut être exploitée au diamètre minimum
d'exploitabilité administratif.

Article 6.-: Pour prétendre jouir du droit d'exploiter la concession forestière qui lui est
attribuée, le concessionnaire s'engage à ÿ effectuer, à ses frais, conformément aux normes
en vigueur, et sous le contrôle technique de l'Administration chargée des Forêts, les travaux
ci-après:
ouverture et la matérialisation des limites de la concession conformément aux
dispositions de l'arrêté 0222/AIMINEF du 25 mai 2001, susvisée,

ouverture et la matérialisation des limites des assiettes annuelles de coupe, en
prélude à leur exploitation ;
= l'inventaire d'exploitation sur les superficies annuelles à ouvrir en dénombrant les
iges par classes de diamètre d'amplitude 10 cm;

ération, en vue de l'obtention du permis annuel

- Ja remise du plan annuel d'op
d'opération ;

_ Je maintien en état de fonctionnement d'une unité de transformation des bois
extraits de la concession ou s’il n'est pas propriétaire d'une unité de transformation,
la présentation d'un contrat notarié de partenariat avec un industriel disposant
d'une capacité de transformation excédentaire, en vue de la transformation des

bois issus de la concession ;
la production du plan de gestion quinquennal.

Article 7.-: Le concessionnaire est tenu de respecter les prescriptions du plan
d'aménagement approuvé, SOUS réserve de toute modification ultérieure dudit plan approuvée

par l'administration en charge des forêts. Il s'agit notamment :
- des diamètres d'exploitabilité aménagement ;
le non abattage des essences interdites à l'exploitation ;

- du parcellaire d'aménagement.

6

6 Generated by CamScanner
Article 8.-: (1) Le concessionnaire prépare et soumet à l'Administration chargée des forêts
pour approbation, toutes modifications et révisions du plan d'aménagement et du plan de
gestion quinquennal.

(2) Les prescriptions du plan d'aménagement, du plan de gestion quinquennal
en vigueur et des plans annuels d'opération sont considérés, à compter de leur approbation
par l'Administration chargée des Forêts, comme faisant partie des obligations du présent
cahier des charges.

Article 9.- : Le concessionnaire s'engage à

remettre, à la fin de chaque semaine, les feuillets du carnet de chantier au
Délégué Départemental de l'administration en charge des forêts (article 125 (2) du
Décret 95/531/PM du 23 août 1995) ;

-_ soumettre semestriellement, au plus tard un (1) mois après la fin de la période
concernée, à l'administration chargée des forêts un rapport sur l'état d'avancement
des activités d'exploitation ( Art. 73 (1) du Décret 95/531/PM du 23 août 1996) :

-__ adresser au Ministre chargé des forêts, dans un délai d'un (1) mois après la fin de
l'exercice budgétaire, un rapport annuel suivant le canevas établi par
l'administration chargée des forêts (article 120 du Décret 95/531/PM du 23 août
1995) ;

-__ payer l'ensemble des charges fiscales conformément à la législation en vigueur.

Article 10.- : Le concessionnaire s'engage à

-__ adopter un règlement intérieur pour interdire la chasse des espèces complètement
protégées ; interdire le transport de la viande de chasse par les véhicules de
services ; n'autoriser que les armes à feu légalement enregistrées, interdire aux
employés et à leurs familles de vendre/acheter de la viande de chasse ; obliger
tous les employés à coopérer avec les agents de l'administration chargés du
contrôle.

| -__ Construire des postes de barrière de contrôle aux points de passage obligé sur les
routes en activité dans la concession, et la fermeture des routes après exploitation ;

Article 11.-: Le concessionnaire doit inscrire à la peinture et au marteau à chiffres:
{1) Sur chaque souche après abattage: le numéro et la ligne du carnet de chantier
ainsi que la date d'abattage;

(2) Sur chaque bille, le numéro et la ligne du carnet de chantier de même que le
numéro d'ordre correspondant à la position de la bille par rapport à la souche en commençant
par la bille de pied, ainsi que le numéro de la concession, la date d’abattage et sa marque

personnelle.
(3) Tout nouveau tronçonnage de bille implique la reproduction du même numéro
de position suivi de la mention "A" ou "B" suivant le cas.

Article 12.-: Toutes les étapes d'exploitation forestière et d'aménagement doivent être
réalisées en respectant les Normes d'intervention en milieu forestier.

Article 13.-: L'usage du feu est interdit pour l'abattage des arbres.

Article 14.-: L'abattage doit s'effectuer de manière à occasionner le moins de bris possible

ar ” Generated by CamScanner

d'arbres voisins.

Article 15.-: Dans le cas où les voies d'évacuation de toute autre nature ouvertes par le
titulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les
croisements en parfait état de viabilité et de visibilité notamment par la signalisation du
croisement, la construction des dos d'âne, le dégagement de la végétation autour du
croisement)

Article 16.-: Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est
rendue nécessaire par le tracé des routes d'évacuation ou pour la confection d'ouvrages d'art.
S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après numérotage, mais
ne donnent pas lieu au paiement du prix de vente et de toutes taxes afférentes lorsqu'ils sont
utilisés pour la construction de ponts ou d'ouvrages relatifs aux routes forestières.

Article 17.-: Le concessionnaire est autorisé à couper tous bois légers nécessaires à
l'équipement en flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente et des taxes
afférentes.

Article 18.-: Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles
de la concession et de chaque bloc quinquennal et assiette de coupe annuelle. Les limites
entre les UFE et les limites entre les assiettes annuelles de coupe sont matérialisées par un
layon de deux mètres de large où toute végétation herbacée, arbustive et liane est coupée au
ras du sol et où tous les arbres non protégés de moins de quinze (15) cm de diamètre sont
abattus. En outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon.
Les limites extérieures de l'UFA larges de 5 m doivent être ouvertes dan les mêmes
conditions.

Article 19.- : En matière de protection de l’environnement, le concessionnaire s'engage à
mettre en oeuvre au minimum les mesures suivantes, qui sont définies dans les normes
d'intervention en milieu forestier :

(1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes et
pistes seront réduites au maximum afin d'éviter des trouées importantes dans la forêt.

(2) Ponts : Ils seront construits de manière à ne pas changer les directions naturelles
des cours d’eau, afin de ne pas perturber l'alimentation en eau des populations, et d'éviter les
inondations permanentes qui sont préjudiciables à la survie des espèces d'arbres non
adaptées au milieu hydromorphe.

(3) Technique d'exploitation : Il s'agira de minimiser au maximum les dégâts causés
par les chutes d'arbres, notamment par une orientation adéquate lors de l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de
traitement du bois se fera sous stricte surveillance de l'entreprise, dans le cadre des lois et
règlements en vigueur afin d'éviter la pollution des eaux et de la flore.

{5) Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à
mettre à la disposition de son personnel, au prix coûtant, des sources de protéines autres que
la viande de chasse. Toutes les activités liées à la chasse commerciale sont interdites dans le
cadre de l'exploitation forestière. Il s'agit notamment de la chasse elle-même, du commerce
de la viande, du transport par des véhicules de la société, et du commerce d'armes ou de
munitions. Le concessionnaire informera le personnel et appliquera un régime disciplinaire
strict à l'égard de tout agent contrevenant.

: Generated by CamScanner

Article 20.- : Toute infraction constatée dans l'exploitation de la concession forestière
susvisée sera réprimée conformément aux dispositions réglementaires en vigueur.

Article 21.- Le concessionnaire déclare avoir pris connaissance de toutes les clauses et
conditions du présent cahier des charges déclare en accepter sans réserve toutes les
dispositions.
B - CLAUSES PARTICULIÈRES
Article 22: Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le

paiement de ces charges se fait conformément à la réglementation en vigueur. Les charges
financières comprennent :

CHARGE FINANCIÈRE ou TAXE TAUX
La redevance forestière annuelle Taux plancher fixé par la Loi de Finances (1 000
assise sur la superficie FCFAha/an) plus l'offre additionnelle du titulaire de
750 FCFA/ha/an = 1 750 FCFA/ha/an
La taxe d'abattage Fixé par la Loi de Finances
La taxe à l'exportation Fixé par la Loi de Finances

Article 24: Le Directeur des Forêts est chargé de contrôler l'exécution du présent cahier des
charges qui prend effet à compter de sa date de signature./-

LE TITULAIRE DE LA LE MINISTRE DES FORETS

CONCESSION FORESTIERE ET DE LA FAUNE
x

Generated by CamScanner

